DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner withdraws the specification objection based upon Applicant’s submission of the amendment to ¶ 0104.
	
Requirement for Information
Examiner withdraws the requirement for information based upon Applicant’s submission of an annotated drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2017/0236842 A1) (“Matsuda”).
Regarding claims 1, and 10 Matsuda teaches at least in figures 2A-3C:
a first insulator (102); 
a first oxide (109_1a) over the first insulator (102);
 a second oxide (109_1b) over the first oxide (109_1a); 
a first conductor (110_1a) and a second conductor (110_1b) over the second oxide (109_1b); 
a second insulator (111_1) over the second oxide (109_1b); 
a third conductor (bottom of 112_1) over the second insulator (111_1); 
a fourth conductor (top of 112_1) and a third insulator (top inside portion of 111_1) over the third conductor (bottom of 112_1); 
a fourth insulator (129_2a) over the first insulator (102), the first conductor (110_2a), and the second conductor (110_2b); and 
a fifth insulator (114) over the fourth insulator (129_2a), 
wherein the fifth insulator (114) includes an opening (the opening for the gate structure) in which the second oxide (109_2b1) is exposed (it is so exposed), 
wherein the second insulator (111_1), the third conductor (bottom of 112_1), the fourth conductor (top of 112_1), and the third insulator (top inside portion of 111_1) are in the opening (all elements are in the opening), 
wherein the third conductor (bottom of 112_1) is in contact with the second insulator (111_1), 
wherein the third insulator (top inside portion of 111_1) is in contact with a top surface of the third conductor (bottom of 112_1) (based upon Examiner’s analysis below, there can be a portion of the top inside portion of 111_1 that is over and in contact with the top surface of 112_1. Even if it is simply at a top corner of 112_1, as the top corner of 112_1 is still considered part of the top surface of 112_1) and the second insulator (111_1, which does not include the top inside portion of 111_1), 
wherein the fourth conductor (top of 112_1) is in contact with the third insulator (top inside portion of 111_1) and the top surface of the third conductor (bottom of 112_1), 
wherein the fourth conductor (top of 112_1) faces the second insulator (111_1) with the third conductor (bottom of 112_1) therebetween and faces the second insulator (111_1) with the third insulator (top inside portion of 111_1) therebetween.
Regarding the limitation,
wherein the fourth insulator is in contact with a top surface of the first insulator, a side surface of the first oxide, a side surface of the second oxide, a side surface of the first conductor, a top surface of the first conductor, a side surface of the second conductor, and a top surface of the second conductor,
Based upon the previous 37 CFR 1.105, and based upon the fact that there is no distinction between any of the insulator layers, all of the insulating layers can be the same material. Further, since they can all be the same material figures Examiner can continue to dissect and bisect each of the individual insulating layers such that the above limitation is met. At this point in the claims based upon Applicant extensive use of the generic term “insulator”, and generic term “conductor”, Examiner is unable to make a patentable distinction between all the different generic insulators and conductors. However, it appears the only distinction between Applicant’s elected figure 1A-C is that Applicant has created multiple insulating layers instead of a single insulating layer(s). Therefore, as best Examiner understands the current claims in light of the specification and drawings the prior art teaches the above limitations.

wherein the third insulator is less likely to pass oxygen or hydrogen than the second insulator (As best Examiner understands it, according to Applicant’s disclosure the material which performs this function is aluminum oxide, hafnium oxide, etc. as stated in at least Applicant’s ¶ 0087-89. The prior art teaches these same materials in at least ¶ 0154. Therefore, the prior art teaches this limitation).
Regarding claims 2-3, and 11-12 Matsuda teaches at least in figures 2A-3C:
Using the rational of claim 1 above, ¶ 0154 states the insulating layers can be silicon nitride, or aluminum oxide based.
Regarding claims 4, and 13, Matsuda teaches at least in figures 2A-3C:
further comprising a third oxide (109_1c) over the second oxide (109_1b), 
wherein the third oxide (109_1c) is in contact with the second insulator (111_1), 
wherein the first to third oxides (109) each contain In, an element M, and wherein the element M is Al, Ga, Y, or Sn (¶ 0191-0237, where IGZO can be used).


Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
It appears the limitations and analysis of these limitations which are at issue are…
a fourth conductor (top of 112_1) and a third insulator (top inside portion of 111_1) over the third conductor (bottom of 112_1); 
wherein the third insulator (top inside portion of 111_1) is in contact with a top surface of the third conductor (bottom of 112_1) (based upon Examiner’s analysis below, there can be a portion of the top inside portion of 111_1 that is over and in contact with the top surface of 112_1. Even if it is simply at a top corner of 112_1, as the top corner of 112_1 is still considered part of the top surface of 112_1) and the second insulator (111_1, which does not include the top inside portion of 111_1).
Examiner has italicized these limitations in the analysis of the claims above. 
It is, and continues to be, Examiner’s position that there is no material difference between the fourth conductor and third conductor. Therefore, in the final product one would not be able to determine a difference between the two layers. As such Examiner can bisect or dissect these layers in any fashion. The remedy to this would be to claim a patentable material difference supported by the originally filed disclosure between the fourth conductor and third conductor. Similarly, the above holds true for the third insulator and second insulator.1 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Currently, the material of the fourth conductor and third conductor is like putting multiple coats of paint on the same wall. While the process may have one apply a first coat (third conductor) and then apply a second coat (fourth conductor), in the end the wall looks to have a single coat of paint. This analysis would be different if there was a patentable material difference between the first coat and second coat. For example, if the first coat was a primer, and the second coat was the paint, then one could simply not use paint for both coats. Unless the paint contained a primer. Similarly, this applies to the second insulator and third insulator.